United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10475
                           Summary Calendar


VENCE LAMOR THOMPSON,

                                      Plaintiff-Appellant,

versus

DAVID BASSE, Dr.; WILLIAM GONZALEZ; PATRICE MAXEY,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:03-CV-312
                         --------------------

Before DAVIS, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Vence Lamor Thompson, Texas prisoner # 1101294, appeals the

district court’s order granting the defendants’ motion for

summary judgment, denying his motion for partial summary

judgment, and dismissing his 42 U.S.C. § 1983 action with

prejudice.     He argues that there are genuine issues of material

fact concerning whether Dr. David Basse’s actions were

objectively reasonable and whether Patrice Maxey provides medical

care to inmates.    He argues that his disagreement with the

prescribed medical treatment of tetracycline and rifampin was not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10475
                                 -2-

without reasonable cause as the treatment was ineffective and

caused serious side effects, including diarrhea, vomiting, and

severe weight loss.    Thompson has not shown that there are

genuine issues of material fact which would preclude the granting

of summary judgment.    At most, Thompson has shown that he

disagreed with the medical treatment provided by Dr. Basse and

Maxey, which does not rise to the level of a constitutional

violation.   See Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir.

1993); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

Thompson has not shown that Dr. Basse or Maxey were deliberately

indifferent to his serious medical needs as they examined him

each time he requested a consultation, provided medication,

referred him to a dermatologist, and followed one of the two

alternative courses of treatment recommended by the

dermatologist.   See Domino v. Texas Dep’t of Criminal Justice,

239 F.3d 752, 756 (5th Cir. 2001).    Because Thompson failed to

exhaust his administrative remedies, as required by 42 U.S.C.

§ 1997e(a), concerning his claim that Dr. Basse and Maxey failed

to treat the side effects of the medication and failed to provide

pain medication, the district court did not err in determining

that Thompson could not raise this claim in his § 1983 action.

See Johnson v. Johnson, 385 F.3d 503, 516 (5th Cir. 2004).

     Thompson also argues that the district court abused its

discretion in denying his motion for a temporary restraining

order and a preliminary injunction.    We lack jurisdiction over
                           No. 05-10475
                                -3-

the denial of Thompson’s motion for a temporary restraining

order.   See Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir.

1999).   Because Thompson has not shown that the district court

erred in granting the defendants’ motion for summary judgment, he

has not shown that he had a substantial likelihood of success on

the merits.   Therefore, he has not shown that the district court

abused its discretion in denying his motion for a preliminary

injunction.   See Black Fire Fighters Ass’n v. City of Dallas,

905 F.2d 63, 65 (5th Cir. 1990).

     AFFIRMED.